Sims, P.,
dissenting:
Certificate of exceptions No. 7 in the record before us shows the following:
“In the examination of R. L. Travis, witness for the contestants, upon direct examination by the contestants, the following questions were asked witness, and the following answers given:
“(The jury being excluded.)
“Q. Did he ask you to look for any paper after Mr. Tom Core and Miss Mollie Core left, following your return?
“A. Yes, sir; the first thing Mr. Core said to me was something about his will.
“By the court:
“Q. Tell what he said and not something about his will, but what he said to you?
“A. He said: ‘Well, I hope them Norfolk folks are satisfied — brother Tom. They have got me to make my will.’ I said, ‘That is so, Mr. Core?’ He said: ‘Yes, sir.’ I asked him what he had done and he told me.
“By Mr. Martin:
“Q. What did he tell you?
“A. He said: ‘Well, brother Tom got me to make my will and I don’t know whether he fixed it like I wanted it or not. He says he has.’ I said: ‘How has *16he fixed it, Mr. Core?’ He said: ‘Well, I left Mollie $12,000.00 and Grace $5,000.00 and Miss Jnlia $5,000.00 and Bovee’s two boys $5,000.00 apiece, and he said: “You want me to have some, Jimmie, you left me out; you want me to have some, doesn’t you?” ’ He said: ‘Brother Tom, yes; I want you to have some.’ He said: ‘How can I fix it?’ He said: ‘You just give me-the remainder.’ I said: ‘Mr. Core, you have got it all.’ He said: ‘It is all equally divided.’ I said: ‘Equally divided? That is not equal. I suppose you are worth about $350,000.00,’ and I taken my pencil and figured up what he told me and I said: ‘That is about $35,000.00’ or $40,000.00 and brother Tom comes in and gets the other. He has got it all.’ He said: ‘You think brother Tom is treating me like that?’ I said: T don’t know. From what you say, he has.’ He said: ‘You look and see if you can find my will. If that is what it is, I want to tear it up.’ He said: ‘What can I do about, it?’ I said: T don’t know, Mr. Core. You can get it and tear it up.’ He said: ‘You look and get it and tear it up. They'said they put it in my box.’ There was-some basket he had behind his bed and I went around, there and looked for it and I couldn’t find no will, and that was about all he said along that line, except brother Tom had treated him mighty bad to take advantage of him like that, and he said something else-the next day when I went out there about it. For one or two days, he was talking about it and wanted me to go over the next morning or the next day and get-Robert Jones, as well as I could remember, and tell him to come over there and be a witness, that it was. against his wishes, that he didn’t want it that way. I said: ‘Mr. Core, that won’t amount to. nothing,’ and. he did say something when he was talking about it,, when he was strong enough to he would try to write-him another one and he said: ‘If I get strong énough,. *17I can write another one, can’t I?’ I said: ‘Yes; Mr. Core, if you get strong enough you can write another-one.’ He was right weak and couldn’t do much, so he-was betting on writing another will in a day or two, but he kept getting worse and worse and then he told, me to get Robert Jones after that. I said: ‘That won’t amount to nothing, Mr. Core, to do that.’ He saidi ‘One thing I want you to promise me. If they ever fight, which I know they will, you tell it to the court that the will is not made like I want it. I want. Bovee’s children to come on equal. Brother Tom. hasn’t done me right.’ I said: ‘Not if you want it divided equally,’ but he said: ‘Brother Tom told me he had done that.’
“By Mr. Turlington:
“Q. Did he tell you anything about writing the will?'
“A. He told me the first day I went out there, that, Miss Mollie wrote the will, and he copied it.
“And proponents objected to said, questions and answers, and the evidence was excluded by the court,, and the contestants excepted.”
In the testimony wholly excluded, as shown by this-bill of exceptions, there was evidence of the most cogent character, if the witness was to be believed (which was solely for the jury), of declarations of the testator-tending to show his mental condition or capacity, and his feelings of affection, independently of the bearing of such evidence on the substantive fact of undue influence.
I can but feel that so much of this testimony as bore upon the question of the mental condition or capacity and the feelings of affection of the testator should have-been admitted for the consideration of the jury. In view of the sharp conflict in the testimony on the question of the mental capacity of the testator to make a will at the time the will in suit was executed, it seems. *18to me that, if such testimony had been admitted and had been credited by the jury, they would have been fully warranted in bringing in a verdict against the validity of the will. That being so, the contestants were entitled to have such testimony admitted. Whereas, notwithstanding the ruling of the - learned trial judge at another stage of the trial, to the effect that he would admit in evidence any testimony tending to show declarations such as are here under consideration, the court, in the instance here being dealt with, excluded all of such testimony. The actual action of the court in this important instance was not in accord with its purpose declared at another stage of the trial.
As said and held in Wallen v. Wallen, 107 Va. 131, at p. 155 (57 S. E. 596, 600): “The principle established seems to be that declarations of the testator are admissible to show his mental condition or capacity, as well as his feelings of affection, * *
Therefore, without entering upon the consideration of any of the other errors assigned, I feel that it was error and harmful error for the court to have excluded all of the testimony shown by the bill of exceptions mentioned and that the ease should be reversed and a new trial awarded.